DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-7, 9-17, 19-22 are presented for examination

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed 03/03/2021 with have been fully considered. 
Applicant argues (pp 8-10) that prior art of record does not teach on the amendments to the claims.  In response to the argument, Examiner respectfully agrees.  An updated search was conducted and a new art was found to read on the amended limitations: US PGPub 2013/0188787 Balasaygun.  US PGPub 2011/0185288 (Gupta) still teaches on dependent claims, 4-5, 7, 9, 14-15, 17, 19.  A new art, US PGPub 20180367483 Rodriguez, teaches on Claim 10.
Please see updated rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 11-13, 16, 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2013/0188787 Balasaygun.

Regarding Claims 1, 11, 20:
Balasaygun teaches A system, A method and A communication endpoint ([0027] Fig 1, user communication device 101) comprising: a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that, when executed by the microprocessor ([0037] Computers 230 are stored-program-controlled entities, such as a computer or processor, which performs the method of FIGS. 3A, 3B, 4A, and 4B and the processes described herein by executing program instructions stored in a tangible computer readable storage medium, such as a memory or disk), cause the microprocessor to:
dynamically receive an active communication session search parameter comprising a subject ([0005] If the user has defined a subject, the system determines if the call is on the 
identify an active communication session having information in a Session Initiation Protocol (SIP) Subject header that meets the active communication session search parameter ([0058] Notification system 122 can determine if the subject matches in various ways.  For example, notification system 122 can use an exact word match to a subject in a SIP header);  The system searches the SIP Subject header to determine if the search parameter set by the user matches, if so, then the user is notified of the active communication session.
generate for display, in a user interface, a representation of the active communication session, wherein a user can select the representation of the active communication session to bridge into the active communication session (Fig 1, [0029] The user of communication device 101A may then be able to join the voice call between telephones 130A and 130B. This can be accomplished by the user of communication device 101 clicking on a link in the IM (notification).  The way the user can be notified can be accomplished in various ways, such as via a voice call, via a video call, via a pop-up in notification application 103, via a text message).  This shows that the user (of device 101A) can select the link (representation of the active communication session) in the pop-up notification of the IM message and join the active voice session of telephones 130A and 130B.

Regarding Claims 2, 12, 21:
Balasaygun teaches the invention of claim 1, 11, 20 as described.
Balasaygun teaches wherein the identified active communication session comprises one of: a voice communication session, a video communication session, an Interactive Voice 

Regarding Claims 3, 13, 22:
Balasaygun teaches the invention of claim 2, 12, 21 as described.
Balasaygun teaches wherein the identified active communication session comprises one of: the Interactive Voice Response (IVR) system communication session, the contact center queue communication session, the voicemail/videomail communication session ([0027] A user of communication device 101 sends a request to be notified when an entity makes a call or receives a call.  The call can be an audio or a video call. The entity can be a device, a person, a corporation, a group, an organization, and the like. A device could be a telephone, a cellular telephone, a Personal Computer (PC), a video terminal, a voice mail system.  [0038] The entity could be notified in other ways such as via an Interactive Voice Response (IVR) system).

Regarding Claims 6, 16:
Balasaygun teaches the invention of claim 1, 11 as described.
Balasaygun teaches wherein identifying the active communication session that meets the active communication session search parameter is based searching a user calendar record to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7, 9, 14-15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0188787 Balasaygun in view of US PGPub 2011/0185288 (Gupta).

Regarding Claims 4, 14:
Balasaygun teaches the invention of claim 1, 11 as described.
Balasaygun does not teach wherein the dynamically received active communication session search parameter comprises a plurality of separate active communication session search 
Gupta teaches, in the same field of endeavor, communications application includes a meeting component for providing a meeting environment to the user. The meeting component enables the user to select a particular meeting from multiple meetings, [0008]. 
Gupta also teaches wherein the dynamically received active communication session search parameter comprises a plurality of separate active communication session search parameters that are used to identify a plurality of separate groups of active communication sessions and wherein the microprocessor readable and executable instructions further program the microprocessor to: generate for display, in the user interface, representations of the plurality of separate groups of active communication sessions ([0062] The communication system 500 and the associated application can also include a "people & groups" environment and "phone" environment. In such an implementation, the navigation menu component 502 can provide a conversation environment that enables users to manage active, past and persistent conversations, along with a meeting environment that enables users to manage communications around scheduled and ad hoc collaborations among users and topics, ln 4-11).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date, to modify Balasaygun per the teachings of Gupta, so as to include wherein the dynamically received active communication session search parameter comprises a plurality of separate active communication session search parameters that are used to identify a plurality of separate groups of active communication sessions and wherein the microprocessor 

Regarding Claims 5, 15:
Balasaygun (as modified by Gupta) teaches the invention of claim 4, 14 as described.
Balasaygun does not teach wherein the plurality of separate groups of active communication sessions comprises a first separate group of active communication sessions and a second separate group of active communication sessions, wherein the first separate group of active communication sessions is identified based on at least one of a first separate communication system and a first separate network, and wherein the second separate group of active communication sessions is identified based on at least one of a second separate communication system and a second separate network.
Gupta teaches wherein the plurality of separate groups of active communication sessions comprises a first separate group of active communication sessions and a second separate group of active communication sessions, wherein the first separate group of active communication sessions is identified based on at least one of a first separate communication system and a first separate network, and wherein the second separate group of active communication sessions is identified based on at least one of a second separate communication system and a second separate network ([0058] FIG. 5, the navigation menu component 502 includes selection options for different communications component types selected from the communication components 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date, to modify Balasaygun per the teachings of Gupta, so as to include wherein the plurality of separate groups of active communication sessions comprises a first separate group of active communication sessions and a second separate group of active communication sessions, wherein the first separate group of active communication sessions is identified based on at least one of a first separate communication system and a first separate network, and wherein the second separate group of active communication sessions is identified based on at least one of a second separate communication system and a second separate network.  This would have been advantageous as this would allow the invention to provide the user options from which session to choose based on network, device type, as this would allow the user to choose the best mode of communication for their situation/device.


Balasaygun teaches the invention of claim 1, 11 as described.
Balasaygun does not teach wherein identifying the active communication session that meets the active communication session search parameter is based on at least one of: a type of device being used by the user in the active communication session, a type of the user in the active communication session.
Gupta teaches wherein identifying the active communication session that meets the active communication session search parameter is based on at least one of: a type of device being used by the user in the active communication session, a type of the user in the active communication session ([0058] FIG. 5, the navigation menu component 502 includes selection options for different communications component types selected from the communication components 504, in addition to the conversation component 508 and the meeting component 510. These different communications component types can include components for "people & groups" and "phone" environments, for example. Combining multiple different communication environments together in a single communication application brings a new dimension to how users manage a communications experience, ln 1-11).  This shows type of groups of users by user type and types of devices (phone) for the active sessions.
The motivation to combine Balasaygun with Gupta is the same as for Claim 5.

Regarding Claims 9, 19:
Balasaygun teaches the invention of claim 1, 11 as described.
Balasaygun teaches wherein the active communication session is one of: a social media communication session, an email communication session, and a text messaging communication 
Balasaygun does not teach wherein the active communication session is deemed to be active based on a time of a last interaction in the active communication session and a time between the last interaction and a previous interaction in the active communication session.
Gupta teaches wherein the active communication session is deemed to be active based on a time of a last interaction in the active communication session and a time between the last interaction and a previous interaction in the active communication session ([0086] a communications session may be considered an "active communications session" when there is a defined session start time and a defined session end time has not been reached.  Determination of whether a defined session end time has been reached may be based on an implicit termination of a communications session, such as expiration of a timeout period after a last message (last interaction) sent by a client device for any of the parties participating in the communications session).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date, to modify Balasaygun per the teachings of Gupta, so as to include wherein the active communication session is deemed to be active based on a time of a last interaction in the active communication session and a time between the last interaction and a previous interaction in the active communication session.  This would have been advantageous .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0188787 (Balasaygun) in view of US PGPub 2018/0367483 (Rodriguez).

Regarding Claim 10:
Balasaygun teaches the invention of claim 1 as described.
Balasaygun does not teach about sending a notification that the user wants to or is going to bridge into the active communication session.
Rodriguez teaches, in the same field endeavor, a method includes initiating an embedded application in association with a chat interface displayed by a messaging application that executes at least in part on a first user device, Abstract.
Rodriguez also teaches send a notification that the user wants to or is going to bridge into the active communication session ([0152] In block 314, a second embedded application is downloaded and/or executed for the second device, in response to the user input to join the active embedded session of block 312, and the embedded session is notified of the joining event). 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Balasaygun per Rodriguez, so as to include the details that sending a notification that the user wants to or is going to bridge into the active communication session.  This would have been advantageous as it would have allowed the invention to have the option of notifying that a user will join/bridge into a session and further, this is required in SIP sessions.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454